It will not be necessary to consider the somewhat original position taken by counsel, that the master's failure to object to the borrowing of suitable appliances of others by his servants is, as matter of law, furnishing such appliances by the master. On the evidence it might be found that the injury was due to the negligent repair of the elevator machinery. Repair such as was made in this case is the duty of the master, because it requires special skill and knowledge and is no part of the use of the machine. McLaine v. Company, 71 N.H. 294, 296; Jaques v. Company,66 N.H. 482, 484. Negligence of the individual making such repair was therefore a breach of the master's duty and negligence of the defendants, and not merely the negligence fellow-servant, even if on the evidence the relation of co-service could be found to exist between the plaintiff and the workmen in the defendants' mill. There was no error in the denial of the defendants' motion.
Exception overruled.
All concurred. *Page 523